DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The interpretation of the limitation “a light redirecting system for splitting an input light beam into two secondary light beams . . .” as found in claims 1-2, 4-5, 11, 17, 19-21, and 23-30 under 35 USC 112(f) as discussed in the previous Office action of record mailed May 7, 2021 is maintained herein.
Allowable Subject Matter
Claims 1-2, 4-5, 11, 17, 19-21, and 23-30 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of analyzing a light beam, the method comprising, among other essential steps, reconfiguring a multipass optical cell in an interferometer system to effect a different predetermined optical path length within said second arm, and wherein said analyzing said output comprises combining signals corresponding to different optical path length ranges within said second arm, in combination with the rest of the limitations of the above claim.
As to claim 27, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer system, the system being allowable for the reasons given in the previous Office action of record mailed May 7, 2021, in combination with the rest of the limitations of the above claim.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  
In lines 3-4 of the claim, there is no antecedent basis for the limitation “and analyzing an output of said detector” (emphasis added), as this is the first time in the claim a detector of any sort has been claimed.  The examiner recommends amending the claim so that this step is present after the entirety of the interferometer system, and before the “wherein the method further comprises” limitation so that “said detector” will have proper antecedent basis from “a light detector” as found in the interferometer system.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 10, 2021